Title: To James Madison from Stephen Cathalan, 22 August 1801
From: Cathalan, Stephen
To: Madison, James


					
						Sir,
						Marseilles 22d. August 1801.
					
					I have the honour of Confirming you my last 

respects of the 14th. June Last.  On the 29. July last anchored 

in this Road The United States Freegate Essex Commander 

William Bambridge Esqre. at 10 o Clock in the Morning.  As 

She had been at Gibraltar and had meeted with Some Vessels 

at sea, This Health–office could not Give her free pratik but 

after a quarantine of 15 days, which determined The 

Commander on my advising him That There was no other 

American Vessels ready to Sail under his Convoy, but the Ship 

Martha of Salem Captn. John Prince, anchored near the 

Fregate & bound to Barcelona or Salem, where 20 American 

Vessels were also waiting for a Convoy to the Streights, to 

order Captn. Prince to Sail already and on his Convoy for 

Barcelona.  Commodore Bambridge landed into This Lazarett 

the French Pilot he had taken out of This Road and at 2 o 

Clock in The Afternoon The Essex with the Martha were on 

their way to Barcelona, where They arrived on The 1st. inst. 

and Sailed With 20 other American Vessels for the Streights of 

Gibraltar on the 9th. ditto.  I offered to Captn. Wam. 

Bambridge any Money for Fresh Provisions, &ca. he Should 

be in want of, & Shewed him my regrets of not having him in 

Town for 24 hours also of my being prevented of visiting him 

on board of This beautiful Frégate, which is indeed Kept in the 

Finest order and is a very fast Sailing one.  He thanked me 

very obligingly & I parted from along Side his Frigate when he 

put to Sails.  On The 8th. inst. I was honoured with your 

dispatch of The 21st. last May, which I received by The mail of 

Spain, whereof I have duly noted The whole Contents, beging 

you leave to assure you, that when Commodore Dale or any 

Ships of The American Squadron Will appear in This road, I am 

ready to Give them all the assistances in my power in Money 

&ca. and to pay to him & all the officers on board all the 

Civilities and attentions they are in right of Expecting from 

me.  Messrs. Jam. MacKensie & A: Glennie of London 

have opened to me a Credit in Favour of Commodore Dale 

by Their Letter of The 8th. July last as Follows: if That 

Squadron puts into your port or is in want of any Supplies 

while upon your coast. We beg your best attention to him 

and the Captains of his Squadron, and Should They require 

any Supplies of money, you may rely upon due honor 

being paid by us to the bills of Comodore Richd. Dale or the 

Commanding officers for the time to the Squadron of 

American Frigates in the Méditerranean.  I have only 

disbursed for The Essex Frigate f. 85. 10 S. for the quarantine 

Charges of the French Pilot, which Captain Bambridge will 

reimburse me or any other That may appear here.  A few days 

ago a Sweed Frigate of 44 Guns is arrived from Leghorn, 

where she has performed quarantine, to Toulon.  She has 

already free pratick  She is repairing, now in The Republick 

arsenal and Making a full Copper Bottom.  The Sweedish 

Agent is procuring every thing necessary for her, and the 

French Naval officers have provided some Empty Stores 

and any thing wanted for her Speedy repair.  No doubt, if 

any of our Squadron should be in Want of any thing they 

will do the Same.  Yesterday, I have received 

the following Letter from this Sweed Agent, with The Therein 

7 Sheets of dispatches from Consul Cathcart at Tripoly, now at 

Leghorn, which I have the honour of Transmitting you, 

Sir, here inclosed the same as I have received Them, 

without any Letter for me, nor any Cover, The mail of Italy 

which brought That Packett having been robbed near Nice 

and all the Packetts opened and some destroyed.
					Marseille 21. aout 1801.
					Monsieur Ete. Cathalan Junior Consul des Etats Unis à 

Marseille
					Le Courrier parti de Genes le 13 Juillet dernier ayant 

été devalisé par des brigands prés de Nice etait porteur d’un 

paquet à mon adresse que Mr. Morreset Consul de Danemark 

à Genes avait reçû d’envoy de Mr. Hameshen son Collégue à 

Tunis.  Ce paquet ne m’etait point parvenu.  Dans ce moment 

le Directeur du Bureau de poste en cette ville vient de me 

faire remettre les papiers Cy Joint, que les Administrateurs 

Generaux des Postes de Paris lui avaient fait passer pour 

m’etre remis en mains propres & Contre mon reçû; 

L’Enveloppe de ces papiers manquant, ils me sont parvenus 

tous ouverts; Sans m’etre permis de les parcourir. La premiere 

inspection m’apprenant qu’ils ne me Concernent point mais 

bien Mr. Cathcart Consul des Etats unis à Tripoly, que Je n’ai 

point L’avantage de Connaitre. Je n’ai point d’autre parti a 

prendre que de faire passer ces papiers, à vous Monsieur, Son 

Collégue qui en disposerés ainsi que vous le croirés 

convenable; Je vous priérai Seulement de m’en accuser la 

réception.  J’ai L’honneur de vous presenter, Monsieur, mes 

sinceres Salutations.
					L’Agent General de Suede
					Signé Fois. Ph: Folsch
					I am advising Consul Cathcart of that Event; I Forwarded to 

him on The 1st. Inst. 3 Packetts of dispatches, delivered to 

me by Capn. Wm. Bambridge of the Essex, after having been 

thrown into Vinegar, for him; I hope That by The mail of to 

morrow I will receive a letter from him acknowledging me 

receipt of those packetts.
					I have the Honour of Congratulating you Sincerely 

on your appointmt. of Secretary of State, and I Take The 

Liberty of asking your protection to be Continued in the office 

of American Agent for This port, beging your reference to my 

preceeding Letters to The Secretary of State, Stating my past 

Services, assuring you, Sir, That I will Study Myself to fulfill 

The duties of This office with zeal; activity & Integrity, In 

short to The Mutual Satisfaction of The Government & Citizens 

of The United States.  I have The Honour to be with great 

Respect Sir Your most obedient and Devoted Servant,
					
						Stephen Cathalan Junr.
					
					
						The Swedish Agent has offered me to give me a 

Certificate from The Post-office attesting he has received 

The inclosed 7 Sheets, without any Cover; he himself has not 

received any Thing Else for him and was Surprised The 

Same was directed to him from Paris, But Knowing his 

Integrity I find the Copy of his Letter to me is sufficient for 

my Responsability towards you.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
